FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES WILL BONHAM,                               No. 14-15045

               Plaintiff - Appellant,            D.C. No. 2:13-cv-02220-SRB

 v.
                                                 MEMORANDUM*
BANK OF AMERICA, N.A., a
corporation; UNKNOWN PARTIES, Does
1-10,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      James Will Bonham appeals pro se from the district court’s judgment

dismissing his diversity action asserting a quiet title claim. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to state a claim under Federal Rule of Civil Procedure 12(b)(6). See Hebbe v.

Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Bonham’s action because Bonham’s

contentions that the alleged securitization of his note rendered the deed of trust or

note unenforceable fail as a matter of law. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1044 (9th Cir. 2011) (“Even if we were to accept the

plaintiffs’ premise[] that . . . the note is split from the deed, we would reject the

plaintiffs’ conclusion that, as a necessary consequence, no party has the power to

foreclose.”). Further, defendant was not required to show Bonham the note or

otherwise prove its authority to foreclose. See Hogan v. Wash. Mutual Bank, N.A.,

277 P.3d 781, 781 (Ariz. 2012) (“We hold that Arizona’s non-judicial foreclosure

statutes do not require the beneficiary to prove its authority or ‘show the note’

before the trustee may commence a non-judicial foreclosure.”).

      Dismissal of Bonham’s action without a hearing did not violate Bonham’s

rights to due process or a jury trial. See Novak v. United States, 795 F.3d 1012,

1023 (9th Cir. 2015) (due process does not require a court to hold a hearing on a

party’s motion to dismiss); Lies v. Farrell Lines, Inc., 641 F.2d 765, 771 n.8 (9th

Cir. 1981) (describing Federal Rule of Civil Procedure 12(b)(6) as one device “for

a judge to remove a case from a jury”).


                                            2                                     14-15045
      We reject as without merit Bonham’s contention that the district court lacked

subject matter jurisdiction.

      Bonham’s pending requests, set forth in the opening brief, are denied.

      AFFIRMED.




                                         3                                     14-15045